B. F. SAFFOLÍ), J.
The judgment in favor of the garnishee for the amount of the due bill given by Martin to. Heaford, of which the garnishee had noti.ce before service of the garnishment, is correct.
The drawing of the bill of exchange on Janney, if not an absolute appropriation of the money due by him to the drawer, was at least a waiver of its exemption from application to his debts, under legal process. Otherwise, it would open a door to fraud, and create distrust, which often would be as damaging to the debtor as to the creditor. What else can the debtor mean by drawing on his wages, than to declare to the person with whom he deals that he will not assert any existing right he may have to the funds, to the prejudice of his creditor, from whom he is then receiving a valuable equivalent ?
The judgment of the plaintiff against the defendant is conclusive of his indebtedness at its date for the amount as ascertained by it; and also, that he owed not less than that amount at the commencement of the suit. With this matter the garnishee had nothing to do. We do not see how proof that at the time the bill was drawn, the drawer *337was not indebted to the payee or the indorsee, can support his claim that he did not waive his right of exemption to his wages in the hands of the garnishee.
If the garnishee, after the service of the garnishment, paid the defendant money to which he had waived his right of exemption in favor of the plaintiff, he did it on his own responsibility, because the garnishment was a warning to him of another’s claim to it in process of adjudication.
The charges and rulings of the city court are not in accord with this opinion.
The judgment is reversed and the cause remanded.